        Case 1:18-cr-00685-GBD Document 36 Filed 06/11/20 Page 1 of 1




                                                         June 11, 2020

VIA ECF

The Honorable George B. Daniels
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:   United States v. Joel Davis
      18 Cr 685 (GDB)


Dear Judge Daniels:

      I write with the consent of the Government to that the Court move Mr. Davis s
sentencing, currently scheduled for November 4, 2020 up by one week to the week of
October 26, 2020. The defense is available any day that week except Wednesday,
October 28, 2020. Thank you for your consideration.


                                                   Yours Sincerely,



                                                   Ian H. Marcus Amelkin
                                                   Assistant Federal Defender
                                                   Federal Defenders of New York
                                                   Tel: (212) 417-8733
